Exhibit 50
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 GRACE HALL, et al.
 Individually and on                                    Case No. 3:19-cv-00296-JHM-RSE
 behalf of all others similarly situated,
                                                        JURY TRIAL DEMANDED
                      Plaintiffs,
                                                        COLLECTIVE ACTION PURSUANT
         v.                                             TO 29 U.S.C. § 216(B)

 GANNETT CO. INC.,                                      CLASS ACTION PURSUANT TO FED. R.
                                                        CIV. P. 23
                      Defendant.




                            DECLARATION OF SHARITA WALKER



I, Sharita Walker, being of sound mind and over the age of 18, make the following declaration:

       1.     My name is Sharita Walker and the facts contained in this declaration are within my
personal knowledge and are true and correct.

       2.    I was employed by Gannett Co. Inc. (“Gannett”), from approximately May of 2016,
until November 2018, at a call center located in Louisville, Kentucky.

        3.       I worked with several hundreds of other Gannett hourly Call-Center Employees at the
Louisville call center. Though there are several different divisions that Gannett employees work on,
we all followed the same policies and procedures, as set by Gannett.

       4.       I was employed by Gannett as a Traffic Analyst. As a Traffic Analyst, it was my
responsibility to monitor the technical metrics at the call center. I would monitor the call-center’s
incoming call volume, monitor call-center employee productivity, check for deficiencies, and report
my findings to management.

         5.     My job and my coworkers’ jobs (“Call-Center Employees”) were substantially similar,
regardless of our specific job title, we all attended the same orientation together and we were all taught
the same policies and procedures for logging into the computer, opening our programs, and clocking
in for the day.

       6.      Gannett required me to arrive early every day. It was Gannett’s policy that all Call-
Center Employees arrive before their shift started so they would have enough time to get their
computer systems up and running so they could be “call ready” at shift start. Even though I was not
on the phone like my co-workers, I was expected to be “call ready” by shift start time. Being c”call
ready” means that you are ready and able to immediately begin your work at Gannett. In order to be
“call ready” and comply with Gannett’s adherence policy, I had to have my programs up and running,
and check all my emails before my shift start time. The trainers and managers at Gannett made sure
that all Call-Center Employees knew they needed to arrive early, log into their computer, bring open
their programs, check their emails, and only after all that had been done then clock in exactly at their
shift start time.

        7.       Gannett strictly enforced its policy that Call-Center Employees cannot clock in until
they are “call ready.” Managers reminded us almost daily that we are not allowed to clock in until we
are both “call ready” and it is our official shift start time.

        8.      Adherence is a key-performance-indicator used to evaluate Call-Center Employees. If
your adherence is bad, you could receive write ups or even be terminated. If your adherence is good,
you can be considered for promotions, pay increases, and bonuses. Adherence indicates a Call-Center
Employees’ timeliness. Clocking in before your shift start time, clocking in after your shift start time,
or clocking in and not beginning work immediately can all decrease your adherence level. Because you
needed to clock in and begin work exactly at shift start it was important to come in early enough to
have time to get “call ready” and check your emails prior to shift start. Even though my position was
not on the phone, I was still expected to be “call ready” by shift start.

        9.        In order to be ready for my shift, I had to perform a series of functions on the
computer that took a long time due to the computer running slowly and crashing often. First, I would
have to turn on the computer, if I was working the morning shift. Then I would have to log in by
entering in my username and password. After entering in my information, it would take anywhere
from three (3) to five (5) minutes for the computer to open to desktop. After getting to the desktop,
I then had to open and log into each of my programs. Opening and logging into each program took
approximately six (6) to thirteen (13) minutes altogether. After opening my programs, I then needed
to check and respond to emails. Because of our call volume there was rarely any time to check emails
during the day, so our managers told us that we needed to review our emails before our shift start.
Only after ensuring that each program was open and running, checking our emails, and waiting for
our shift start time could a Call-Center Employee be considered “call ready” and allowed to clock in.
However, this process could take longer due to system crashes as Gannett’s computers were very
unstable and the programs we used were also very unstable. I experienced system crashes during my
log in procedures on average once a week. When the system crashes you have to reboot the computer
and completely restart the log in process.

        10.    Though I arrived early every day to complete tasks necessary to the performance of
my job as a Traffic Analyst, I was not paid for this time. I was not allowed to clock-in until I had
completed the computer boot up process, signed in, had all of my programs running, checked my
emails, and waited for my official shift start time.

       11.     Gannett knew when I arrived at work every day because I was required to swipe my
badge card to access my building, and to access the production floor where I worked. Gannett also
knew when I began the process of preparing my computer because they tracked our keystrokes to
make sure that we remained on task during the workday. I also used a log-in ID and password to
access my computer.
        12.    I was scheduled to and did work around forty hours each workweek. However, in
addition to my scheduled work time, I often worked an additional one to three hours each week
performing tasks benefitting Gannett that were a necessary and indispensable part of my job duties,
logging into and starting up my computer, getting my programs up and running, and checking my
emails. Gannett generally did not like for Call Center Employees to accrue unauthorized overtime. If
an employee accrued unauthorized overtime, they could be disciplined. Overtime was only allowed
when it was authorized such as when Gannett had mandatory overtime.

        13.     I was paid by the hour. My hourly rate was approximately $14.00. My shifts varied
greatly during my employment with Gannett and I did not have one set schedule.

       14.    Though I regularly worked an additional one to three hours each week in addition to
my scheduled hours, I was not paid for the additional time where I worked off-the-clock on behalf of
Gannett.

       15.       Gannett’s corporate policies and procedures applied to all Call-Center Employees at
the Louisville call center and at the other Gannett call centers across the country. I know this because
Gannett regularly made it clear that its policies, such as adherence, were made at the corporate level
and that strict compliance with its policies was critical.

       16.      Based on my conversations with other Call-Center Employees and my personal
observations, I know that other Call-Center Employees were required to work off the clock just as I
did. They were subject to the same corporate policies as I was that required them to log in to their
computers before their shifts had started.

       17.     Based on my conversations with other Call-Center Employees, I believe that they
would be interested to learn that they may recover unpaid wages and overtime from Gannett and
would want to join this lawsuit.

         18.    I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing
is true and correct.

              Aug 20, 2019
Executed on: _______________________
                                                       Sharita Walker (Aug 20, 2019)
                                                       SHARITA WALKER
